J-S12001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
                v.                        :
                                          :
                                          :
 CHAD EARL FRANTZ                         :
                                          :
                     Appellant            :    No. 703 MDA 2018

                Appeal from the PCRA Order March 27, 2018
   In the Court of Common Pleas of Lancaster County Criminal Division at
                     No(s): CP-36-CR-0002297-2015

BEFORE: BOWES, J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY BOWES, J.:                      FILED: MAY 23, 2019

      Chad Earl Frantz appeals from the order that dismissed his petition filed

pursuant to the Post Conviction Relief Act (“PCRA”).        We remand with

instructions.

      Given our disposition, a detailed description of the underlying facts is

unnecessary at this time.        Relevant to this memorandum, Appellant’s

judgment of sentence of thirty and one-half to sixty-one years of

imprisonment for rape and related crimes was substantially affirmed by this

Court on April 24, 2017.         Commonwealth v. Frantz, 169 A.3d 1206

(Pa.Super. 2017) (reversing one conviction that had concurrent sentence but

affirming the rest and determining resentencing was unnecessary). Appellant

filed a first, pro se PCRA petition in August 2017, and the PCRA court

appointed Christopher P. Lyden, Esquire, to represent him. Attorney Lyden

sought leave to withdraw pursuant to Commonwealth v. Turner, 544 A.2d
J-S12001-19


927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa.Super.

1988) (en banc). By order of February 20, 2018, the PCRA court granted

counsel’s motion and issued notice of its intent to dismiss the petition without

a hearing pursuant to Pa.R.Crim.P. 907. The docket indicates that the order

was served on the Commonwealth and Attorney Lyden, but does not denote

service to newly-pro-se Appellant.1            Appellant sought, but was denied, an

extension of time to file his response to the Rule 907 notice.2 Appellant then

filed a premature notice of appeal dated March 26, 2018.3 By order of March

28, 2018, the PCRA court again granted counsel leave to withdraw, and

dismissed Appellant’s petition. The docket does not reflect service of the order

upon Appellant.

        On April 10, 2018, as discussed infra, the PCRA court filed a defective

order to file a concise statement of errors complained of on appeal pursuant

to Pa.R.A.P. 1925(b).4 Before the statement was due, Appellant requested an

extension of time in which to file it, but the PCRA court denied the request.

Appellant filed a second appeal from that order, in response to which the trial




____________________________________________


1According to the docket, each and every one of the PCRA court’s subsequent
orders was served upon Attorney Lyden, and none was served upon Appellant.

2   A response dated March 21, 2018, was docketed on April 2, 2018.

3   The order was docketed on April 9, 2018.

4   See Pa.R.Crim.P. 114(B)(3)(a)(v); Pa.R.A.P. 1925(b)(3)(iv).

                                           -2-
J-S12001-19


court issued another defective 1925(b) order. Appellant’s timely statement

for the second appeal was docketed on July 16, 2018.

       In the meantime, the PCRA court entered an order, which purported to

dismiss Appellant’s first appeal to this Court. This Court entered an order on

July 19, 2018, indicating that the PCRA court’s dismissal order was a nullity,

as it lacked jurisdiction to do so once the appeal was filed.       Accordingly,

Appellant’s first appeal remained pending before this Court. Also by order of

July 19, 2018, this Court directed Appellant to discontinue the second appeal

as moot, which Appellant did by praecipe docketed on August 17, 2018.

       Appellant next filed an application for leave to file a Rule 1925(b)

statement nunc pro tunc.5 By order of September 20, 2018, this Court denied

Appellant’s request and directed him to file his brief.      Therein, Appellant

contends that the PCRA court erred in denying his motion for an extension of

time to file his Rule 1925(b) statement in this (the first) appeal. Appellant’s

brief at 4, 13-16.

       The PCRA court’s position, advocated in its opinion filed before Appellant

filed his brief, is that this appeal should be dismissed because, by failing to

file a timely 1925(b) statement, Appellant failed to preserve any issues for

appeal. PCRA Court Statement in Lieu of Memorandum Opinion, 8/6/18, at 3.



____________________________________________


5 Appellant initially filed his application at the docket number for the second
appeal. This Court denied that application without prejudice to file it at the
instant docket.

                                           -3-
J-S12001-19


      From the description of events offered above, it is clear to this Court

that the PCRA court’s Rule 1925(b) order in the instant case is unenforceable.

“The requirement that defendants be given notice of the need to file a Rule

1925(b) statement is not a mere technicality. If we are to find that defendants

waived their constitutional rights, we must be sure that the clerk of the court

did his or her job to advise the defendants that it was necessary to act.”

Commonwealth v. Davis, 867 A.2d 585, 588 (Pa.Super. 2005) (en banc).

      First, notice of the order (and all other filings after counsel was

permitted to withdraw), was required to be served upon Appellant by certified,

registered, or first class mail at his place of confinement. See Pa.R.Crim.P.

114(B)(3)(a)(v).    The docket does not show compliance with the service

requirement. “[T]he notice and recording procedures are mandatory and not

modifiable.” Davis, supra at 587. Indeed, this Court has expressly declined

to apply waiver based upon a pro se defendant’s failure to file a statement

where the 1925(b) order was served upon his former attorney rather than

mailed to the defendant’s prison address as is required by Pa.R.Crim.P.

114(B)(3)(a)(v).    See Commonwealth v. Hart, 911 A.2d 939, 940

(Pa.Super. 2006).

      Further, Pa.R.A.P. 1925(b)(3)(iv) mandates that the court’s 1925(b)

order advise the appealing party that any issue not properly included in a

timely filed and served statement will be deemed waived. The PCRA court’s

order contains no such notice. Rather, it merely directs Appellant “to file, by


                                     -4-
J-S12001-19


May 1, 2018, a concise statement of the matters complained of on appeal,

pursuant to Pa.R.A.P. 1925(b)[,]” and indicates in small font below that copies

also had to be delivered to the judge’s chambers. PCRA Court Order, 4/10/18.

This   Court   has    cited    deviation     from   the   requirements   of   Pa.R.A.P.

1925(b)(3)(iv) as a basis to decline to apply waiver. See Commonwealth

v. Jones, 193 A.3d 957, 962 (Pa.Super. 2018).

       Moreover, “a court may not deny an appellant’s timely motion for

enlargement of time to file a Rule 1925(b) statement without providing

justification for     its finding that good cause           has not been shown.”

Commonwealth v. Hopfer, 965                   A.2d 270, 275       (Pa.Super. 2009).

Appellant’s initial request for an extension was timely filed in April 2018, and

the PCRA court’s May 1, 2018 order merely states that the motion is denied

without any reason or explanation. See PCRA Court Order, 5/1/18.

       For any and all of the above reasons, Rule 1925 waiver is inapplicable

in this appeal. Yet, the PCRA court declined to author an opinion in reliance

upon a finding of waiver. See PCRA Court Statement in Lieu of Memorandum

Opinion, 8/6/18, at 3.

       Rule    1925    is     “a   crucial    component     of   appellate    process.”

Commonwealth v. McBride, 957 A.2d 752, 758 (Pa.Super. 2008) (quoting

Commonwealth v. Butler, 812 A.2d 631, 636 (Pa. 2002)). With so many

issues requiring us to determine whether the trial court abused its discretion,




                                             -5-
J-S12001-19


we need a trial court opinion, explaining its reasoning, to facilitate “meaningful

and effective appellate review.”   Id.

      Typically, we would remand for the entry of a proper Rule 1925(b) order

and a new opinion from the trial court. See, e.g., Hart, supra at 940. In

the instant case, we need not do so, as the certified record contains a 1925(b)

statement from Appellant, docketed on July 16, 2018, in connection with the

second, now-dismissed appeal. Therefore, we remand for the PCRA court to

file within thirty days an opinion addressing the eighteen issues raised by

Appellant in his July 16, 2018 statement.

      Case remanded with instructions. Panel jurisdiction retained.




                                      -6-